Digitally signed by
                                                                           Reporter of Decisions
                                                                           Reason: I attest to the
                           Illinois Official Reports                       accuracy and
                                                                           integrity of this
                                                                           document
                                   Appellate Court                         Date: 2018.01.23
                                                                           15:23:35 -06'00'




                      DiFranco v. Kusar, 2017 IL App (1st) 160533



Appellate Court       GUISEPPINA DiFRANCO and EUGENIO DiFRANCO, Plaintiffs-
Caption               Appellants, v. CONSTANCE KUSAR, Defendant-Appellee.



District & No.        First District, First Division
                      Docket No. 1-16-0533



Rule 23 order filed   September 29, 2017
Motion to publish
allowed               October 31, 2017
Opinion filed         November 6, 2017



Decision Under        Appeal from the Circuit Court of Cook County, No. 13-L-6288; the
Review                Hon. Edward S. Harmening, Judge, presiding.



Judgment              Affirmed.


Counsel on            Horvath & Weaver, P.C., of Chicago (John F. Horvath and Michael T.
Appeal                McCracken, of counsel), for appellants.

                      Bruce Farrel Dorn & Associates, of Chicago (Ellen J. O’Rourke and
                      Jean M. Bradley, of counsel), for appellee.
     Panel                    PRESIDING JUSTICE PIERCE delivered the judgment of the court,
                              with opinion.
                              Justices Harris and Mikva concurred in the judgment and opinion.


                                                OPINION

¶1         Guiseppina DiFranco sued Constance Kusar to recover for injuries that plaintiff sustained
       in a motor vehicle accident.1 At the jury trial, defendant admitted negligence, and thus the
       only issues at trial were whether defendant’s negligence was the proximate cause of
       plaintiff’s injuries and the amount of damages, if any. The jury entered a verdict in favor of
       plaintiff and awarded her $1000 for the reasonable expense of necessary medical care,
       treatment, and services received; $0 for the loss of normal life; and $0 for pain and suffering.
       The circuit court denied plaintiff’s posttrial motion for a new trial. The circuit court also
       granted in part and denied in part plaintiff’s posttrial motion for costs. On appeal, plaintiff
       contends that (1) the jury’s damages award is against the manifest weight of the evidence,
       (2) the circuit court erred in denying her motion for a new trial, and (3) the circuit court erred
       in denying in part her posttrial motion for costs. We find no error and affirm.

¶2                                            BACKGROUND
¶3         The following facts were presented at trial.
¶4         On June 9, 2011, plaintiff was driving in stop-and-go traffic, and while stopped, her
       vehicle was struck from behind by a vehicle operated by defendant. The collision caused
       plaintiff’s vehicle to hit the vehicle in front of hers. It also caused her body to move forward
       and backward, and her knees struck the dashboard. Immediately following the collision, she
       experienced pain in her neck, back, and arm. She was taken by ambulance to GlenOaks
       Hospital (GlenOaks). She testified that while she was in the emergency room, her pain was a
       9 on a scale of 1 to 10. At GlenOaks, she was examined and instructed to follow up with her
       family physician, Edwin W. Anderson, M.D. On June 13, 2011, plaintiff followed up with
       Dr. Anderson.
¶5         Dr. Anderson’s evidence deposition was admitted into evidence at trial. He testified that
       plaintiff told him that she had pain in her arm, neck, and back related to the June 9 collision.
       Dr. Anderson examined plaintiff and found tenderness in her lower back, a normal range of
       motion of the neck, a normal shoulder exam, a normal elbow exam, and tenderness in the
       right pelvis area. He stated that plaintiff reported she felt “moderate pain.” He concluded that
       she sustained a cervical strain, an arm strain, a forearm strain, and a back strain. Dr.
       Anderson recommended that plaintiff undergo physical therapy and take over-the-counter
       pain relievers. According to plaintiff, she performed her physical therapy at GlenOaks.
¶6         Dr. Anderson examined plaintiff again on July 15, 2011. He stated that she complained of
       pain radiating down from her neck into her right arm and lower back. Dr. Anderson

             1
            Although both Guiseppina and Eugenio DiFranco were plaintiffs below and are listed as
       appellants, the jury found in favor of Kusar and against Eugenio. Eugenio does not advance any
       argument on appeal with respect to any of his claims or the jury’s verdict against him.

                                                   -2-
       determined that this new complaint was related to the June 9 collision and that plaintiff
       sustained an injury to her lower back and neck from the collision. He recommended that she
       continue with her physical therapy and gave her prednisone for her inflammation and
       swelling. He also referred her to Dr. Lawrence Frank, a nonsurgical back doctor, because her
       condition was “worsening with physical therapy and not improving.”
¶7         According to plaintiff, Dr. Frank recommended that she undergo physical therapy at
       GlenOaks, which she did for four months. After completing the physical therapy, Dr. Franks
       told plaintiff to follow up with Dr. Anderson if her pain continued. Plaintiff testified that she
       was still experiencing pain after January 12, 2012, and that her pain got worse.
¶8         Dr. Anderson examined plaintiff again on August 9, 2012, when she came in complaining
       of right arm and hand numbness. Dr. Anderson concluded that the pain was possibly nerve
       related, “either carpel tunnel or cervical radiculopathy,” and his “working assumption” was
       that this was related to the June 9 collision. He recommended that plaintiff get an
       electromyelogram (EMG), which was performed at Alexian Brothers Medical Center. Based
       on the results of the EMG, Dr. Anderson concluded that plaintiff had “a pinched nerve in the
       cervical area as well as a right carpal tunnel syndrome” and that the pinched nerve was due to
       the June 9 collision.
¶9         On August 20, 2012, Dr. Anderson recommended that plaintiff undergo an MRI, the
       results of which demonstrated “multiple abnormalities in the cervical spine.” Dr. Anderson
       stated that, based on his education and examinations of plaintiff, the course of treatment he
       recommended was necessary as a result of the June 9 collision.
¶ 10       Plaintiff testified that Dr. Anderson referred her to Dr. Rosenblatt, whom plaintiff
       described as a “bone specialist.” Dr. Rosenblatt prescribed physical therapy, which plaintiff
       underwent at Athletico.
¶ 11       At trial, plaintiff offered into evidence bills she had received for treatment following the
       June 9, 2011, collision. In total, she was billed $29,331.88, which included amounts billed
       for the emergency room visit on June 9, 2011; her follow-up visits with doctors Anderson,
       Frank, and Rosenblatt; her physical therapy; all of her diagnostic testing; and her
       prescriptions.
¶ 12       Julie Johnson, a customer service supervisor from Adventist Midwest Health, with which
       GlenOaks is affiliated, testified that GlenOaks’s bills reflected reasonable and customary
       charges for services rendered in the GlenOaks emergency room, as well as for X-rays, labs,
       and physical therapy. On cross-examination, Johnson stated that she did not know how much
       other hospitals charged for similar services. She acknowledged that GlenOaks uses current
       procedural terminology (CPT) codes, which were developed by the American Medical
       Association and which are used by all medical providers to mean the same thing for a
       geographical location. Johnson acknowledged that she would not know whether the CPT
       codes used on a GlenOaks bill accurately reflected the actual clinical services provided.
       Plaintiff’s emergency room bills reflected that she was billed twice for X-rays and was billed
       under CPT code 99284, which designates a level 4 severe condition. Johnson also could not
       say why plaintiff was charged under CPT code 99288 for “direct advanced life support” and
       acknowledged that she could not say that such a charge was usual or customary under the
       circumstances.
¶ 13       Defendant presented the evidence deposition of Dr. Richard Rabinowitz, an orthopedic
       surgeon, as her expert witness. Dr. Rabinowitz testified that he had reviewed plaintiff’s

                                                   -3-
       medical records from both before and after the collision. Plaintiff’s records showed
       documented complaints dating back to 2003 that were similar to the complaints plaintiff had
       after the collision. In 2003, she was diagnosed with cervical brachial syndrome, brachial
       neuralgia, myofacial pain, and cervical region pain, which Dr. Rabinowitz described as “pain
       about the neck and referred pain into the shoulder and arm.” Plaintiff also had pain between
       her shoulder blades, as well as some finger numbness. In 2005, plaintiff presented to Dr.
       Anderson with complaints of “numbness and pain and tingling in the right arm into the right
       hand and wrist,” which resulted in plaintiff being restricted from repetitive motion activities.
       In February 2009, plaintiff was seen by a Dr. Goldberg. Plaintiff presented with a collection
       of complaints, including numbness in her right hand and pain in her thumb, index finger, and
       middle finger and pain in her right shoulder, with no suggestion of trauma. Dr. Goldberg
       diagnosed plaintiff with carpel tunnel syndrome. In October 2009, Dr. Anderson had a series
       of phone conversations with plaintiff about an X-ray of her shoulder. He noted that she had
       neck pain near where her shoulder and neck meet but in a different area than what was
       reflected on the X-ray. In Dr. Rabinowitz’s opinion, plaintiff’s complaints from 2003
       forward were part of the same continuum of symptoms. In November 2009, plaintiff again
       complained of pain in her neck and upper arm. Between June and August 2010, she again
       complained of pain in the neck and radiating into the shoulder, and in August 2010, she still
       had symptoms in those areas. Dr. Rabinowitz described plaintiff’s pain in her neck, shoulder,
       and arm as “chronic.”
¶ 14       Furthermore, on June 9, 2011, before the accident giving rise to the claims here, plaintiff
       called Dr. Anderson’s office complaining about her right arm and hand falling asleep and
       having a burning sensation that would wake her up while sleeping, accompanied by
       numbness and tingling. Dr. Anderson’s office called her back later that day saying that it
       sounded like a pinched nerve.
¶ 15       Dr. Rabinowitz also reviewed plaintiff’s medical records from after the accident. In the
       emergency room, plaintiff complained of pain in the back of her neck that radiated into her
       right shoulder. The emergency room records did not reflect any prior history of neck,
       shoulder, or arm pain. The records stated that plaintiff was alert with no acute distress. An
       examination suggested a full range of motion in the upper extremities without pain or
       tenderness. An X-ray showed no acute injury, although it did show some degenerative
       change. Dr. Rabinowitz acknowledged that plaintiff was diagnosed in the emergency room as
       having a cervical strain and added that “the most troubling part is that there aren’t the typical
       physical findings that we would see for [a cervical strain], but given her complaints and her
       continuum of care, I felt it was reasonable to assume based on her subjective complaints that
       she had a cervical strain.” He explained that “there was no evidence of tenderness or spasm
       or significant restricted motion. There was no evidence of contusion.” He agreed that “the
       treatment that she received relating to this cervical strain was appropriate and fair from the
       time of the automobile collision through her release from Dr. Frank in January of 2012.” Dr.
       Rabinowitz did not state that the treatment plaintiff received was necessary.
¶ 16       On September 25, 2015, the jury found in favor of plaintiff and against defendant. The
       jury awarded plaintiff $1000 for “the reasonable expenses of necessary medical care,
       treatment, and services rendered.” The jury awarded plaintiff $0 for “pain and suffering
       experienced as a result of the injuries,” and $0 for “loss of a normal life experienced.” Also



                                                   -4-
       on September 25, 2015, the circuit court entered a judgment in favor of plaintiff on the jury’s
       verdict.
¶ 17       Plaintiff filed a timely motion for a new trial, arguing that the jury’s verdict was against
       the manifest weight of the evidence. Plaintiff also filed a motion for costs. On January 20,
       2016, the circuit court denied the motion for a new trial and granted in part and denied in part
       plaintiff’s motion for costs. The circuit court awarded plaintiff $2264 in costs ($567 in filing
       fees, $60 for service fees, and $1637 for the evidence deposition of Dr. Anderson) but did not
       award plaintiff an additional $243.67 in requested “witness fees.” Plaintiff filed a timely
       notice of appeal from the jury’s verdict, the denial of her motion for a new trial, and the
       partial denial of her motion for costs.

¶ 18                                            ANALYSIS
¶ 19        On appeal, plaintiff argues that the jury’s verdict was against the manifest weight of the
       evidence because the jury ignored “proven elements of damages.” She also argues that the
       circuit court abused its discretion by denying her motion for a new trial. We address these
       arguments together. She also argues that the circuit court abused its discretion by denying in
       part her posttrial motion for costs. We address this argument in turn.
¶ 20        Plaintiff’s first argument on appeal is that the circuit court abused its discretion in
       denying her motion for a new trial because the jury’s verdict was against the manifest weight
       of the evidence. She contends that the jury ignored “proven elements of damages” because
       Dr. Rabinowitz testified that the medical treatment she received from the date of the accident
       to her discharge by Dr. Frank, totaling $15,770.88, was “necessary and reasonable.”
       According to plaintiff, Dr. Rabinowitz testified that the treatment “was necessitated by the
       collision and was reasonable and customary for the injuries she sustained.” She argues that
       Dr. Rabinowitz testified that plaintiff sustained an “objective injury” as a result of the
       collision, specifically tenderness in her back, and that the treatment she received in the
       emergency room at GlenOaks was reasonable and necessary. She further contends that she
       received a medical bill from the emergency room totaling $3742.75, and therefore, the jury
       ignored a proven element of damages when it awarded her only $1000. Additionally, she
       argues that the jury’s award of $0 for pain and suffering was against the manifest weight of
       the evidence because it was “uncontroverted” that she suffered an injury and that the medical
       treatment she received for that injury was “reasonable, customary, and necessary.”
¶ 21        When ruling on a motion for a new trial, the circuit court weighs the evidence and
       determines if the jury’s verdict is contrary to the manifest weight of the evidence. Lawlor v.
       North American Corp. of Illinois, 2012 IL 112530, ¶ 38. “A verdict is against the manifest
       weight of the evidence only where the opposite result is clearly evident or where the jury’s
       findings are unreasonable, arbitrary and not based upon any of the evidence.” (Internal
       quotation marks omitted.) Young v. Alden Gardens of Waterford, LLC, 2015 IL App (1st)
131887, ¶ 46. We will only reverse the circuit court’s ruling on a motion for a new trial
       where the moving party affirmatively shows the circuit court abused its discretion. Velarde v.
       Illinois Central R.R. Co., 354 Ill. App. 3d 523, 537-38 (2004). “In determining whether the
       trial court abused its discretion, the reviewing court should consider whether the jury’s
       verdict was supported by the evidence and whether the losing party was denied a fair trial.”
       Maple v. Gustafson, 151 Ill. 2d 445, 455 (1992).


                                                  -5-
¶ 22       The standard for an award of compensatory damages under Illinois law is whether a
       reasonable jury could have awarded the damages it did. People ex rel. Department of
       Transportation v. Smith, 258 Ill. App. 3d 710, 715-16 (1994). A reviewing court will
       overturn a jury verdict when damages are manifestly inadequate because the proven elements
       of damages were ignored or if the amount awarded bears no reasonable relationship to the
       loss suffered by the plaintiff. Id. Illinois courts have repeatedly held that the amount of
       damages to be assessed is peculiarly a question of fact for the jury and that great weight must
       be given to the jury’s decision. Snelson v. Kamm, 204 Ill. 2d 1, 36-37 (2003). “The mere fact
       that the verdict is less than the claimed damages does not necessarily mean the award is
       inadequate *** since the jury is free to determine the credibility of the witnesses and to
       assess the weight accorded to their testimony.” Montgomery v. City of Chicago, 134 Ill. App.
3d 499, 502 (1985).
¶ 23       We conclude that the circuit court did not abuse its discretion by denying plaintiff’s
       motion for a new trial because the jury’s verdict was not against the manifest weight of the
       evidence, since a reasonable jury could conclude that not all of the treatment plaintiff
       received was reasonable and necessary and that she was not entitled to compensation for the
       full amount of the services for which she was billed. First, plaintiff’s argument that the jury
       ignored “proven damages” is unfounded because the issues of whether the accident was the
       proximate cause of her injuries and whether the treatment she received was necessary were
       disputed. She repeatedly asserts that Dr. Rabinowitz testified that her treatment was
       “necessary,” but her assertion is not supported by the record. Dr. Rabinowitz testified that,
       based on plaintiff’s subjective complaints, he assumed that she suffered a cervical strain,
       although he qualified that assumption by stating that the physical findings in the emergency
       room records were not typical of a cervical strain. He further explained that GlenOaks’s
       emergency room records contained no evidence of the typical signs associated with cervical
       strain, which include tenderness, spasm, significant restricted motion, and contusion. Dr.
       Rabinowitz acknowledged that the treatment plaintiff received from the time she went to the
       emergency room on the date of the accident to the time she was discharged by Dr. Frank was
       appropriate, but he never agreed that it was necessary. The questions of whether defendant’s
       negligence was the proximate cause of plaintiff’s injuries and whether the treatment she
       received for those injuries was reasonable and necessary were disputed at trial. We therefore
       reject plaintiff’s claim that the jury ignored “proven damages.”
¶ 24       Furthermore, the jury heard testimony from which it could conclude that plaintiff lacked
       credibility. The jury heard that plaintiff did not provide the GlenOaks emergency room
       physicians with a history of her neck, back, and shoulder pain, including the numbness she
       experienced immediately prior to the accident. Plaintiff testified that she experienced “minor
       aches and pains” before the accident. But the jury also heard that plaintiff repeatedly sought
       treatment for pain in those areas since 2003. Plaintiff testified that when she was in the
       emergency room at GlenOaks, her pain was a 9 out of 10, but the GlenOaks emergency room
       records stated that she was not in any acute distress following the accident. Here, the jury
       heard all of the evidence and determined that plaintiff was entitled to compensation for some,
       but not all, of the treatment she received for the injury she sustained in the accident.
¶ 25       Plaintiff relies on Anderson v. Zamir, 402 Ill. App. 3d 362 (2010), to support her
       argument that she is entitled to a new trial. Anderson is distinguishable. There, the plaintiff
       sued to recover for injuries she sustained to her neck and shoulder in a car accident. The

                                                  -6-
       defendants admitted liability for the injury to plaintiff’s neck but contested liability as to the
       plaintiff’s shoulder injury. Id. at 364-65. At trial, the plaintiff’s physicians testified that the
       plaintiff’s shoulder injury was caused by the accident. Id. at 365-67. The defendants
       presented no evidence to contradict the plaintiff’s evidence. Id. at 368. Despite the
       uncontested evidence related to causation and uncontested evidence that the plaintiff’s nearly
       $29,000 in medical bills were necessary and reasonable, the jury awarded the plaintiff only
       $5000 in damages. Id. We reversed and remanded for a new trial on the issues of damages,
       finding that “the jury’s verdict simply bears no reasonable relationship to the injuries
       established by [the plaintiff] at the trial, and accordingly, the damages award must be
       reversed.” Id. Here, defendant presented contrary evidence from which the jury could
       conclude that plaintiff had preexisting pain in her neck, shoulder, and back and that the
       accident was not the cause of all of plaintiff’s injuries. Furthermore, the jury heard testimony
       that called into doubt whether all of the emergency room charges were necessary or
       reasonable. We find that Anderson is factually distinguishable and therefore does not control
       the outcome here.
¶ 26        We also find unpersuasive plaintiff’s reliance on Tipsword v. Johnson, 59 Ill. App. 3d
834 (1978). There, plaintiffs sued to recover for injuries sustained in an automobile accident.
       The plaintiffs went to the emergency room, where they were diagnosed as having suffered
       “inertia strain of the neck.” Id. at 835. The jury found that the defendants were liable for
       plaintiff’s injuries but awarded the plaintiff $0 in damages. Id. We reversed because there
       was no dispute that the plaintiffs had suffered injuries and incurred medical expenses as a
       result, and therefore the jury’s award of no damages was erroneous. Id. at 837. Tipsword is
       distinguishable because there, the jury awarded $0 in damages despite there being no dispute
       that the plaintiffs were injured and incurred some medical expenses that were indisputably
       related to their injuries. Here, the jury awarded plaintiff $1000 in damages for medical
       expenses, which suggests that the jury believed that plaintiff incurred some medical expenses
       for injuries caused by defendant but that plaintiff was not entitled to the full measure of
       damages that she sought.
¶ 27        We also reject plaintiff’s argument that the jury’s verdict was against the manifest weight
       of the evidence because she was awarded damages that were less than the emergency room
       bill she received. The jury heard testimony from Julie Johnson that called into doubt whether
       plaintiff was accurately billed for the emergency room services she received. There was
       evidence that plaintiff may have been billed twice for X-rays, and that the coding of the
       medical services did not objectively correspond to plaintiff’s condition as reflected in the
       emergency room records. A reasonable jury could conclude that not all of the emergency
       room services for which plaintiff was billed were necessary or reasonable.
¶ 28        Next, plaintiff argues that the jury’s award of $0 for pain and suffering is against the
       manifest weight of the evidence because the jury ignored “proven elements damages” related
       to pain and suffering. She contends that there was no evidence to contradict Dr. Anderson’s
       testimony that plaintiff suffered pain as a result of the injuries she sustained in the collision,
       or Dr. Rabinowitz’s testimony that she suffered a cervical strain. But as discussed, Dr.
       Rabinowitz testified that there were no objective signs of cervical strain, and that he
       assumed, based on plaintiff’s subjective complaints, that plaintiff suffered a cervical strain.
       Our supreme court has explained that “[a]n award for pain and suffering is especially
       difficult to quantify.” Snover v. McGraw, 172 Ill. 2d 438, 448 (1996). We are to consider the

                                                    -7-
       distinction between subjective complaints of pain and objective symptoms. Id. at 449. The
       court explained:
               “In cases in which a plaintiff’s evidence of injury is primarily subjective in nature and
               not accompanied by objective symptoms, the jury may choose to disbelieve the
               plaintiff’s testimony as to pain. In such a circumstance, the jury may reasonably find
               the plaintiff’s evidence of pain and suffering to be unconvincing.” Id.
¶ 29       Here, we find that the jury could reasonably conclude that plaintiff’s complaints of pain
       and suffering were unconvincing and that she was not entitled to any damages for pain and
       suffering. All of her complaints of pain were subjective. In June 2011, Dr. Anderson
       concluded that plaintiff sustained a cervical strain, arm strain, forearm strain, and back strain
       based on his evaluation of her as well as her subjective complaints of moderate pain.
       Likewise, Dr. Rabinowitz testified that GlenOaks’s medical records on the date of the
       accident reflected no objective findings of cervical strain and stated that plaintiff was in no
       acute distress. The jury heard conflicting evidence regarding the amount of pain plaintiff was
       in when she went to the GlenOaks emergency room on June 11 and could reasonably
       conclude that plaintiff’s trial testimony regarding her pain level affected her credibility
       regarding the amount of pain she experienced. Furthermore, the jury heard testimony that
       plaintiff had a history of pain in her neck, shoulder, and back and could reasonably conclude
       that any pain she experienced following the accident was not caused by the accident itself.
       We find that the jury did not ignore any proven elements of damages, as defendant presented
       some evidence challenging the proximate cause of plaintiff’s injuries, and the jury was free
       to make credibility determinations regarding whether plaintiff was entitled to compensatory
       damages for her subjective complaints of pain.
¶ 30       In sum, we find that there was at least some evidence from which the jury could conclude
       that not all of the medical treatment that plaintiff received was necessary and related to the
       accident and that not all of the bills for the medical treatment she received were for services
       that that were necessary or reasonable. Furthermore, the jury was free to consider and reject
       plaintiff’s subjective complaints of pain and suffering when determining whether to award
       compensatory damages for pain and suffering. The jury did not ignore any proven elements
       of damages, and therefore we conclude that the jury’s verdict awarding plaintiff $1000 in
       damages was not against the manifest weight of the evidence. And, by default, the circuit
       court did not abuse its discretion by denying plaintiff’s motion for a new trial.
¶ 31       Finally, we consider whether the circuit court abused its discretion by denying in part
       plaintiff’s posttrial motion for costs. Plaintiff contends that the circuit court disallowed
       $243.67 in “witness fees,” which she argues are recoverable under section 5-108 of the Code
       of Civil Procedure (Code) (735 ILCS 5/5-108 (West 2014)). She argues that these costs were
       for record requests for medical bills and that “because the records were introduced at trial
       and are witness fees, the trial court abused its discretion when it denied [her] request for
       [costs] pursuant to [section 5-108 of the Code].” We disagree.
¶ 32       Section 5-108 of the Code provides:
               “If any person sues in any court of this state in any action for damages personal to the
               plaintiff, and recovers in such action, then judgment shall be entered in favor of the
               plaintiff to recover costs against the defendant, to be taxed, and the same shall be
               recovered and enforced as other judgments for the payment of money, except in the
               cases hereinafter provided.” Id.

                                                   -8-
       Although this provision entitling a plaintiff to costs is mandatory, the statutory mandate is to
       be narrowly construed because statutes permitting recovery of costs are in derogation of the
       common law. Moller v. Lipov, 368 Ill. App. 3d 333, 346-47 (2006). Our supreme court has
       previously distinguished between taxable “court costs” and nontaxable “litigation costs.”
       Vicencio v. Lincoln-Way Builders, Inc., 204 Ill. 2d 295, 302 (2003). “Court costs” are those
       “charges or fees taxed by the court, such as filing fees, jury fees, courthouse fees, and
       reporter fees,” whereas “litigation costs” are “the expenses of litigation, prosecution, or other
       legal transaction, esp[ecially] those allowed in favor of one party against the other.” (Internal
       quotation marks omitted.) Id. Section 5-108 of the Code “mandates the taxing of costs
       commonly understood to be ‘court costs,’ such as filing fees, subpoena fees, and statutory
       witness fees, to the losing party.” Id. Statutory witness fees include the “fees and mileage
       allowance provided by statute for witnesses attending courts in this State.” (Internal
       quotation marks omitted.) Id. at 304. However, generally, a successful litigant is not entitled
       to recover the ordinary expenses of litigation. Wiegman v. Hitch-Inn Post of Libertyville, Inc.,
       308 Ill. App. 3d 789, 804 (1999).
¶ 33       The “witness fees” here are nontaxable litigation costs. Plaintiff fails to acknowledge the
       distinction between a taxable court cost and a nontaxable litigation cost. She cites no
       authority to support her claim that the costs she incurred to secure medical bills that were
       then introduced as exhibits at trial constitute “court costs.” She makes no argument that the
       “witness fees” were for statutory witness costs for transportation or attendance at court, as
       described in Vicencio. Instead, the “witness fees” appear to be nothing more than the costs to
       secure medical bills, which are costs that more closely resemble nontaxable litigation costs
       under section 5-108 of the Code. Construing the statute narrowly, as we must, we decline to
       find that “witness fees” consisting of record requests for medical bills later introduced as
       exhibits at trial amount to taxable court costs. The circuit court did not abuse its discretion
       when it declined to award these expenses as costs to plaintiff.

¶ 34                                        CONCLUSION
¶ 35      For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 36      Affirmed.




                                                   -9-